Judgment unanimously affirmed without costs. Memorandum: The Court of Claims properly dismissed claimant’s cause of action for malicious prosecution. Claimant failed to establish that the criminal proceeding was terminated in his favor. The evidence supports the court’s finding that the criminal charges against claimant were dismissed pursuant to a plea bargain (see, Zebrowski v Bobinski, 278 NY 332). The evidence also supports the court’s findings that claimant was arrested based upon probable cause and that the criminal proceeding was not instituted with actual malice. There is no merit to claimant’s other contentions. (Appeal from Judgment of Court of Claims, NeMoyer, J.—Malicious Prosecution.) Present—Denman, J. P., Green, Balio and Davis, JJ.